

115 HR 3417 IH: To authorize the Secretary of Health and Human Services to carry out a pilot program to improve community-based care infrastructure.
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3417IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Ms. Schakowsky introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the Secretary of Health and Human Services to carry out a pilot program to improve community-based care infrastructure. 
1.Pilot program To improve community-based care infrastructure 
(a)In generalThe Secretary of Health and Human Services may award grants to qualified teaching health centers (as defined in section 340H of the Public Health Service Act (42 U.S.C. 256h)) and behavioral health care centers (as defined by the Secretary, to include both substance abuse and mental health care facilities) to support the improvement, renovation, or modernization of infrastructure at such centers. (b)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000, to remain available until expended.
